Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior art of record does not show or fairly suggest  ”a heating assembly rotatably mounted in the body, and having a rotating shaft located between the skewer and the upper grate, and having two ends mounted to the two side walls of the body respectively, such that the rotating shaft is rotatable relative to the two side walls; a burning furnace, the rotating shaft mounted through the burning furnace, such that the burning furnace is capable of rotating along with the rotating shaft; a heater set mounted to the body and connected to the burning furnace; and a knob mounted to one of the two side walls, and connected to one of the two ends of the rotating shaft, such that the burning furnace is rotatable along with the rotating shaft when the knob is rotated to make the rotating shaft rotate” incorporated with all other limitations as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Garvis (US Pat. 2,182,225) discloses a barbecue machine.   .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/25/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761